Name: 80/179/EEC: Council Decision of 18 December 1979 concerning the conclusion of the Agreement on a concerted action project in the field of the effect of processing on the physical properties of foodstuffs (COST project 90)
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-15

 Avis juridique important|31980D017980/179/EEC: Council Decision of 18 December 1979 concerning the conclusion of the Agreement on a concerted action project in the field of the effect of processing on the physical properties of foodstuffs (COST project 90) Official Journal L 039 , 15/02/1980 P. 0030 Greek special edition: Chapter 11 Volume 18 P. 0027 ++++COUNCIL DECISION OF 18 DECEMBER 1979 CONCERNING THE CONCLUSION OF THE AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF THE EFFECT OF PROCESSING ON THE PHYSICAL PROPERTIES OF FOODSTUFFS ( COST PROJECT 90 ) ( 80/179/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/177/EEC OF 20 FEBRUARY 1978 ADOPTING A CONCERTED ACTION PROJECT OF THE EUROPEAN ECONOMIC COMMUNITY ON THE EFFECT OF PROCESSING ON THE PHYSICAL PROPERTIES OF FOODSTUFFS ( 1 ) , AND IN PARTICULAR ARTICLE 6 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 6 ( 2 ) OF DECISION 78/177/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH CERTAIN NON-MEMBER STATES INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO EXTENDING THE COORDINATION WHICH IS THE SUBJECT OF THE ABOVEMENTIONED DECISION TO RESEARCH UNDERTAKEN IN THESE STATES ; WHEREAS , THEREFORE , THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY-COST CONCERTATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY , SWEDEN AND SWITZERLAND , ON A CONCERTED ACTION PROJECT IN THE FIELD OF THE EFFECT OF PROCESSING ON THE PHYSICAL PROPERTIES OF FOODSTUFFS ( COST PROJECT 90 ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 18 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN ( 1 ) OJ NO L 54 , 25 . 2 . 1978 , P . 25 .